After further consideration of this case, I am compelled to the conclusion that our original opinion was erroneous and that the amendments now made do not cure the error. Hence I am unable to concur in the opinion as now written or assent to the denial of the petition for rehearing.
The opinion as amended holds two things: First, that after the board of county commissioners has approved and adopted the county budget and has fixed the salaries of deputy county officers therein, they may reduce the salary of a particular deputy or employee under the theory that they are making "transfers or revisions within the general class of salaries and wages." Sec. 4613.5, Rev. Codes. I cannot believe that this is the law. In my view of the county budget Act, the only control that county commissioners have over the reduction of salaries once fixed by the budget is the authority to reduce same as to an entire class of county employees such as deputy clerks or other general classes of salaries or wages. Such reduction, however, must be made by resolution as authorized by section 4613.5 and not otherwise and it must apply to a class as distinguished from one office or officer. I think the action of the board of county commissioners of Gallatin county in reducing the salary of relatrix, a single county employee, without making a change in the general class of salaries and wages was illegal.
Second, the opinion as amended holds that after relatrix' salary was designated in the budget the board of county commissioners might if it chose, by minute entry, motion or in any of the ways employed before the passage of the budget Act, fix said salary at a lesser amount than that designated in the budget and that in that case the budget would not fix the salary but would only make the necessary appropriations and set a maximum above which no salary could be increased. I am unable to agree with this statement of the law. Section 4613.5 expressly *Page 274 
declares that such "transfers or revisions" as are relied upon in the majority opinion may be made "upon a resolution adopted by the board of county commissioners at a regular or special meeting, and entered upon its minutes." (Emphasis mine.) No claim is made in this case that any such resolution was adopted by the board. On the contrary the record shows that the board made the following entry in its journal: "L.E. Hayes, clerk of the district court, notified the board that he had appointed Evelyn Thompson as deputy clerk for the balance of the year 1944 to take the place of Jack Cruickshank who had been appointed acting postmaster of the city of Bozeman. The board set her salary at $150 per month." A mere entry in a commissioners' journal of proceedings does not constitute a resolution. Neither the language of the above minute entry nor its method of adoption denotes a "resolution." A resolution as the term is applied to the acts of official bodies other than legislature is defined by 54 C.J. at page 721 as "a formal expression of the opinion or will of an official body or a public assembly adopted by avote." (Emphasis mine.) The above definition was approved in Scudder v. Smith, 331 Pa. 165, 200 A. 601, 604, and in several other cases. Nothing less formal than the commissioners' minute entry above quoted could well be imagined and there is no entry in the journal showing what the vote thereon was.
I think the adoption of this minute entry was wholly ineffective to reduce relatrix' salary as theretofore fixed by the budget. The judgment of the trial court should be affirmed.
Petition for rehearing denied September 25, 1947.